Title: Abigail Adams to Abigail Adams Smith, 9 April 1788
From: Adams, Abigail
To: Smith, Abigail Adams


        
          Isle of Wight, April 9th, 1788.
          My Dear Child:
        
        It is now ten days since we left London, and have been waiting at Portsmouth and here for the ship, but cannot yet learn that she has passed Gravesend. The weather is fine, but this waiting is very tedious, in a place where we have no acquaintance, and very little to interest or amuse us.
        We took a ride, yesterday, to Newport, the principal town in the island, and visited Carisbrook Castle. This place is famous not only for its antiquity, but for having been used as a prison for Charles the First, who retired to it from Hampton Court as a place of safety, but was afterwards confined there as a prisoner. This castle is now in ruins, and no person can give any account of its origin. The first mention of it which history gives, is about the year 530. It was then said to be a place of some strength; its situation is upon a very high eminence, and the mount which supports the citadel must have been an immense labour, as it appears to have been the work of art. The ascent to it is by a flight of four score steps; but then one is amply repaid for the fatigue, as it gives you an extensive view of the town and river of Newport, the harbour of Cowes, Portsmouth, Southampton, and many other adjacent parts.
        One of the most curious things in this castle is a well, three hundred feet deep, and so well stoned that the lapse of ages does not seem in the least to have injured it. It is within the castle, under cover, and the woman who conducted us carried a lantern, by which she lighted a large paper and threw into the well, that we might see its depth. She also threw a pin in, the sound of which resounded like a large stone. The water is drawn up by an ass, which walks in a wheel like a turn-spit dog. The whole place is delightful, though in ruins. This island is a beautiful spot, taken all together, very fertile, and highly cultivated; but water, and not land, is the object we have now in view, and knowing that we must pass it, renders every delay painful.
        I wrote you from London and from Portsmouth, but have not received a single line from you since you left me. From Mr. Smith we received letters, whilst he was at Bath, which is the last I heard from you. As the wind is so contrary, I shall venture to send this, in expectation that you have not yet sailed, and requesting you to write and direct your letter to the Fountain Inn, Cowes, at Mrs. Symes’. Send it by the crossroad post to Southampton, by which means it will reach us. How is my dear sweet boy? I think of him by day, and dream of him by night. O, what a relief would his sportive little pranks have been to me, in the tedious hours of waiting,—waiting for winds, for captain, for vessel. I fear all my patience will be exhausted.
        I took only a few books, and a little sewing, all of which were exhausted in one week. We got some little recruit, yesterday, at Newport; but that will soon be out. Let me hear from you, my dear child—how you are like to be accommodated, and the name of the packet and captain. We have written to Callihan, but I know he will take his own time, and at the same time assure you it shall be yours. I think he might get to the Downs, if he would exert himself.
        My love to Mr. Smith, and my little charmer. Your father sends his love to you all.
        I am, my dear child, most affectionately, / Yours,
        Abigail Adams
      